Citation Nr: 0401388	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-20 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1989 to July 
1996.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi 
regional office (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran was treated for complaints of back and knee 
pain during service.

3.  There is no competent medical evidence indicating the 
presence of any current back pathology; nor does the record 
contain competent medical evidence relating any current right 
knee or back pathology to the veteran's period of active 
military service


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  A chronic right knee disability was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified in the November 
2002 statement of the case (SOC), and the July 2003 
supplemental statement of the case (SSOC) of the laws and 
regulations governing his claim.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.

A May 2001 letter informed the appellant of what information 
and evidence needed to be supplied, and what VA would do to 
assist in obtaining pertinent evidence.  It informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  The veteran was also notified of what 
evidence he must obtain to successfully prosecute his claim, 
what evidence VA had obtained and that VA had assisted him in 
attempting to obtain evidence that he had identified as 
relevant to his claim.  Additionally, the veteran was 
informed of the provisions of 38 C.F.R. § 3.159 (2003).  In a 
correspondence dated October 2002, the veteran requested a 
copy of his VA claims folder.  In a statement dated December 
2002, the veteran requested a hearing at a local VA office 
before a member of the BVA.  However, this request was 
retracted by the veteran in correspondence dated March 2003.  
An informal conference was held by a decision review officer 
in March 2003.  The veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in DAV.  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In the Veterans Benefits Act of 2003, Congress reinstated 
VA's authority to make decisions on all claims without 
waiting one year.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claims 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§  1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  

The veteran's service entrance medical examination, dated 
April 1989, is silent with regard to any back or knee 
pathology.  The Board notes that the service separation 
examination is not associated with the claims folder.

Back Disability

A service medical record dated August 1991 indicated that 
veteran complained of back pain after lifting weights.  The 
veteran indicated that he slept poorly, and had trouble 
getting out of bed the next morning.  The impression was 
lumbar strain.   The veteran was examined several days later, 
also in August 1991, and the veteran indicated that his back 
felt somewhat better, but was still stiff.  Treatment was 
limited to exercises to be performed by the veteran, as well 
as heat application and massage.  

The veteran underwent a VA examination in January 2001.  The 
veteran complained of back pain.  The report made pursuant to 
that examination indicated that the veteran experienced no 
pain radiation into the lower extremities, nor was he taking 
medication.  The lumbar spine x-rays revealed no evidence of 
fracture, dislocation, destructive lesion, narrowing of the 
discs, or osteophyte formation.  The impression was history 
of intermittent low back pain without objective evidence of 
organic pathology to explain its cause. 

The veteran underwent a further VA medical examination in 
March 2003.  The examiner noted that the claims folder was 
reviewed.  The veteran reported back pain.  X-rays of the 
lumbar spine revealed no evidence of fracture, dislocation, 
destructive lesion, narrowing of the disc, or osteophyte 
formation.  The pedicles appeared to be intact.  The 
impression was history of intermittent low back pain without 
objective evidence of organic pathology by physical or x-ray 
examination to explain its cause.  No pathology was diagnosed 
in the veteran's back.  The examiner indicated that any back 
pain felt by veteran was more likely than not unrelated to 
any inservice episode.   

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability. See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Although the veteran has reported a history of back pain 
during medical examinations and in submitted personal 
statements, there is no competent medical evidence of record 
identifying any current back pathology, and certainly none 
relating current back pathology to the veteran's period of 
active military service.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) dismissed in pertinent part and vacated 
on other grounds sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. Aug. 2001).

In essence, there is no medical evidence establishing that 
the veteran currently has back pathology.  None of the post-
service medical records reflect findings or symptomatology 
associated with a demonstrable lower back pathology.

While the veteran sincerely believes that he currently 
suffers from a low back disability that is directly linked to 
his period of active service, and his reported weight lifting 
accident in August 1991, the Board would like to emphasize 
that it is the province of trained health care professionals 
to enter conclusions that require medical opinion, such as 
the diagnosis of a disability or an opinion as to the 
etiology of that disability.  In this case, the veteran's 
assertions regarding the relationship between any current 
back problems and his service are not competent evidence.  
While the veteran may be competent to offer evidence 
regarding symptoms, see Savage v. Gober, 10 Vet. App. 489 
(1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
physical findings to any particular event or period of time; 
hence, his contentions in this regard have no probative 
value.  An appropriate medical expert must identify such a 
relationship, which involves a medical diagnosis (and nexus 
to service).  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).

Knee Disability

A service medical record dated August 1994 indicated that the 
veteran had a 2.5 month history of knee pain stemming from a 
May 1994 softball injury as reported by the veteran.  The 
veteran indicated that he twisted his knee and felt immediate 
pain.  X-rays were taken and were negative for any knee 
pathology.  A record of the veteran's private medical 
consultation, dated August 1994, indicated that the veteran 
had a full range of motion.  Ligamentous laxity was within 
normal limits.  A patellar examination was within normal 
limits.  The diagnosis was a tear of the posterior horn of 
the medial meniscus which was considered symptomatic.
Arthroscopic surgery was recommended.  

Service medical records dated August 1994 indicated that the 
veteran was seen for follow-up after his private medical 
examination.  The impression was right knee medial meniscus 
tear.  A radiological report, also dated August 1994, 
indicated that there was no radiographic evidence of 
fracture, dislocation or other bony abnormality.  The knee 
joint space was maintained.  The x-ray impression was normal 
study.

A VA radiological report dated January 2001 indicated well 
preserved medial and lateral joint spaces.  The 
patellofermoral space appeared normal.  No soft tissue or 
bony abnormality was seen.  VA outpatient treatment records, 
also dated January 2001, indicated that the veteran had full 
extension and 140 degrees of flexion in the right knee.  He 
had no swelling, effusion, quadriceps atrophy, or patella 
instability.  He had only a trace of reropatellar 
crepitation.  He was tender along his lateral joint line.   
The impression was no objective evidence of organic pathology 
in the right knee.  However, the examiner did suggest that 
the veteran undergo an MRI.

An MRI examination was given in March 2001.  The report made 
pursuant to that examination indicated that the medial and 
lateral menisci did not demonstrate any evidence of tear.  
The anterior and posterior cruciate ligaments were intact.  
No significant abnormalities were identified.  

VA outpatient treatment records dated November 2002 indicated 
that the veteran was seen for reported continued pain in the 
right knee. The veteran had full range of motion, 0 through 
130 degrees.  He also exhibited good stability in the 
collateral and cruciate ligaments, as well as good tracking 
of the tibiofemoral and patellofemoral structures.  No 
crepitus or swelling was noted.  The diagnosis was mild 
patellar tendonitis, with possible internal derangement not 
seen on MRI or psychosocial problems.  

A VA radiological report dated December 2002 indicated an 
impression of normal right knee joint. 

The veteran underwent a further VA medical examination in 
March 2003.  The x-ray report made pursuant to that 
examination indicated that the right knee revealed no 
abnormalities.  The veteran had full extension and 140 
degrees of flexion in the right knee.   He had no swelling or 
effusion, and there was no quadriceps atrophy or patellar 
instability.  The anterior drawer test, posterior drawer 
test, and Lachman test were normal.  The impression was 
patellar tendonitis, right knee.  The examiner noted that the 
patellar tendonitis was more likely than not unrelated to the 
veteran's past problems in 1994 and 1995. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).

While the record indicates treatment for knee pain while the 
veteran was in service, and the veteran was diagnosed with a 
tear of the posterior horn of the medial meniscus, subsequent 
testing, including x-ray studies, revealed no abnormality in 
the right knee.  There is no competent medical opinion of 
record linking the veteran's currently diagnosed patellar 
tendonitis of the right knee to his period of active military 
service.  The veteran's recent MRI examination given in March 
2001 did not demonstrate any evidence of tear.  No 
abnormalities were identified.  Further, the VA examination 
report dated March 2003 indicated that the veteran's only 
current knee pathology is patellar tendonitis of the right 
knee, and that it is more likely than not unrelated to any 
past knee pathology, including any sustained during service.

The veteran has contended in statements made pursuant to 
medical examination and submitted correspondence that his 
current right knee pathology is attributable to his period of 
active military service from 1989 to 1996.  However, the 
veteran's statements are contradicted by the medical opinion 
of record.   As a layperson, the veteran is not qualified to 
render such opinions as to causation or etiology of symptoms.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).
    
In reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is 


against the veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The appeal is denied. 




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



